UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 19, 2010 OCCIDENTAL PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-9210 95-4035997 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10889 Wilshire Boulevard Los Angeles, California (Address of principal executive offices) (ZIP code) Registrant’s telephone number, including area code: (310) 208-8800 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition On October 19, 2010, Occidental Petroleum Corporation released information regarding its results of operations for the three and nine months ended September 30, 2010.The exhibits to this Form 8-K and the information set forth in this Item 2.02 are being furnished pursuant to Item 2.02, Results of Operations and Financial Condition.The full text of the press release is attached to this report as Exhibit 99.1.The full text of the speeches given by Dr. Ray R. Irani and Stephen I. Chazen are attached to this report as Exhibit 99.2.Investor Relations Supplemental Schedules are attached to this report as Exhibit 99.3.Earnings Conference Call Slides are attached to this report as Exhibit 99.4.Forward-Looking Statements Disclosure for Earnings Release Presentation Materials is attached to this report as Exhibit 99.5. Section 8 – Other Events Item 8.01.Other Events On October 19, 2010, Occidental Petroleum Corporation (NYSE:OXY) announced income from continuing operations for the third quarter of 2010 of $1.2 billion ($1.47 per diluted share), compared with $929 million ($1.14 per diluted share) for the third quarter of 2009. Net income was $1.2 billion ($1.46 per diluted share) for the third quarter of 2010, compared with $927 million ($1.14 per diluted share) for the third quarter of 2009. QUARTERLY RESULTS Oil and Gas Oil and gas segment earnings were $1.7 billion for the third quarter of 2010, compared with $1.5 billion for the same period in 2009. The increase in the third quarter of 2010 results was due to higher crude oil and natural gas prices and higher volumes, partially offset by higher operating costs and DD&A rates. For the third quarter of 2010, daily oil and gas production volumes averaged 751,000 barrels of oil equivalent (BOE), compared with 705,000 BOE in the third quarter of 2009. Volumes increased 6.5 percent, primarily in the Middle East/North Africa, with smaller increases in Argentina and the United States. The Middle East/North Africa increase included new production from the Bahrain start-up and increased production from the Mukhaizna field in Oman. Daily sales volumes were 749,000 BOE in the third quarter of 2010, compared to 702,000 BOE in the third quarter of 2009. Oxy's realized price for worldwide crude oil was $70.71 per barrel for the third quarter of 2010, compared with $62.79 per barrel for the third quarter of 2009. Domestic realized gas prices rose from $3.04 per MCF in the third quarter of 2009 to $4.20 per MCF for the third quarter of 2010. Chemicals Chemical segment earnings for the third quarter 2010 were $189 million, compared with $72 million for the same period in 2009. The third quarter of 2010 results reflect improved margins and volumes across chlor-alkali and vinyl products. Export volumes also increased by 22 percent compared to 2009. 1 Midstream, Marketing and Other Midstream segment earnings were $163 million for the third quarter of 2010, compared with $77 million for the third quarter of 2009. Earnings for the third quarter of 2010 reflect higher margins in the trading and marketing businesses and higher pipeline income. NINE-MONTH RESULTS Year-to-date 2010 income from continuing operations was $3.3 billion ($4.09 per diluted share), compared with $2.0 billion ($2.44 per diluted share) for 2009. Net income for the first nine months of 2010 was $3.3 billion ($4.07 per diluted share), compared with $2.0 billion ($2.43 per diluted share) for the same period in 2009. Oil and Gas Oil and gas segment earnings were $5.4 billion for the nine months of 2010, compared with $3.1 billion for the same period of 2009. The $2.3 billion increase in the 2010 results reflected higher crude oil and natural gas prices and higher volumes, partially offset by higher operating costs and DD&A rates. Daily oil and gas production volumes for the nine months were 746,000 BOE for 2010, compared with 711,000 BOE for the 2009 period, an increase of nearly 5 percent. Volumes increased in the Middle East/North Africa, resulting from the new production in Bahrain and higher production in the Mukhaizna field in Oman, and domestically in California.Production was negatively impacted in the Middle East/North Africa, Long Beach and Colombia resulting from higher year-over-year average oil prices affecting production sharing and similar contracts by 21,000 BOE per day. Daily sales volumes were 741,000 BOE in the first nine months of 2010, compared with 711,000 BOE for 2009. Oxy's realized price for worldwide crude oil was $71.57 per barrel for the nine months of 2010, compared with $51.44 per barrel for the nine months of 2009. Domestic realized gas prices increased from $3.15 per MCF in the nine months of 2009 to $4.67 per MCF in the nine months of 2010. Chemicals Chemical segment earnings were $327 million for the nine months of 2010, compared with $356 million for the same period in 2009. The 2010 nine-month results reflect improving market conditions, with global markets outpacing domestic markets in the recovery resulting in 16 percent higher export volumes compared to 2009. Midstream, Marketing and Other Midstream segment earnings were $270 million for the nine months of 2010, compared with $154 million for the same period in 2009. The 2010 results reflect higher margins in the gas processing business and increased earnings in the pipeline and power generation businesses. Forward-Looking Statements Portions of this report contain forward-looking statements and involve risks and uncertainties that could materially affect expected results of operations, liquidity, cash flows and business prospects. Factors that could cause results to differ materially include, but are not limited to: global commodity pricing fluctuations; supply and demand considerations for Occidental’s products; not successfully 2 completing, or any material delay of, any development of new fields, expansion projects, capital expenditures, efficiency-improvement projects, acquisitions or dispositions; potential failure to achieve expected production from existing and future oil and gas development projects; exploration risks such as drilling unsuccessful wells; any general economic recession or slowdown domestically or internationally; higher-than-expected costs; potential liability for remedial actions under existing or future environmental regulations and litigation; potential liability resulting from pending or future litigation; general domestic and international political conditions; potential disruption or interruption of Occidental’s production or manufacturing or damage to facilities due to accidents, chemical releases, labor unrest, weather, natural disasters, political events or insurgent activity; failure of risk management; changes in laws or regulations; or changes in tax rates.Words such as “estimate”, “project”, “predict”, “will”, “would”, “should”, “could”, “may”, “might”, “anticipate”, “plan”, “intend”, “believe”, “expect” or similar expressions that convey the uncertainty of future events or outcomes generally indicate forward-looking statements. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. Unless legally required, Occidental does not undertake any obligation to update any forward-looking statements, as a result of new information, future events or otherwise. Material risks that may affect Occidental’s results of operations and financial position appear in Part 1, Item 1A “Risk Factors” of the 2009 Form 10-K, available through the following toll-free telephone number, 1-888-OXYPETE (1-888-699-7383) or on the Internet at http://www.oxy.com.You also can obtain a copy from the SEC by calling 1-800-SEC-0330. 3 Attachment 1 SUMMARY OF SEGMENT NET SALES AND EARNINGS Third Quarter Nine Months ($ millions, except per-share amounts) SEGMENT NET SALES Oil and Gas $ Chemical Midstream, Marketing and Other Eliminations ) Net Sales $ SEGMENT EARNINGS Oil and Gas (a) $ Chemical 72 Midstream, Marketing and Other 77 Unallocated Corporate Items Interest expense, net ) Income taxes ) Other (b) Income from Continuing Operations (a) Discontinued operations, net (5 ) (2 ) ) (7 ) NET INCOME (a) $ BASIC EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net ) - ) ) $ DILUTED EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net ) - ) ) $ AVERAGE BASIC COMMON SHARES OUTSTANDING BASIC DILUTED (a) Net Income - Net income and income from continuing operations represent amounts attributable to Common Stock, after deducting non-controlling interest of $21 million for the third quarter of 2010, $14 million for the third quarter of 2009 and $57 million and $35 million for the first nine months of 2010 and 2009, respectively.Oil and gas segment earnings are presented net of these non-controlling interest amounts. (b) Unallocated Corporate Items - Other - The first nine months of 2009 includes pre-tax charges of $40 million for severance and $15 million for railcar leases. 4 Attachment 2 SUMMARY OF CAPITAL EXPENDITURES AND DD&A EXPENSE Third Quarter Nine Months ($ millions) CAPITAL EXPENDITURES $ DEPRECIATION, DEPLETION AND AMORTIZATION OF ASSETS $ ITEMS AFFECTING COMPARABILITY OF CORE EARNINGS BETWEEN PERIODS Income / (Expense) Third Quarter Nine Months ($ millions) Foreign exchange gains and (losses) * $ 2 $ (3 ) $ 1 $ 28 * Amounts shown after tax. 5 Attachment 3 SUMMARY OF OPERATING STATISTICS - SALES Third Quarter Nine Months NET OIL, GAS AND LIQUIDS SALES PER DAY United States Crude Oil and Liquids (MBBL) California 92 92 92 93 Permian Midcontinent Gas 18 15 18 14 Total Natural Gas (MMCF) California Permian Midcontinent Gas Total Latin America Crude Oil(MBBL) Argentina 30 30 34 37 Colombia 36 39 32 40 Total 66 69 66 77 Natural Gas (MMCF) Argentina 35 27 33 30 Bolivia 19 18 15 17 Total 54 45 48 47 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 25 26 24 26 Libya 12 9 13 10 Oman 66 50 60 48 Qatar 79 77 77 78 Yemen 30 34 32 36 Total Natural Gas (MMCF) Bahrain - - Dolphin Oman 47 48 49 50 Total Barrels of Oil Equivalent (MBOE) TotalSales - MBOE 6 Attachment 4 SUMMARY OF OPERATING STATISTICS - PRODUCTION Third Quarter Nine Months NET OIL, GAS AND LIQUIDS PRODUCTION PER DAY United States Crude Oil and Liquids (MBBL) Natural Gas (MMCF) Latin America Crude Oil (MBBL) Argentina 39 31 37 36 Colombia 33 38 33 40 Total 72 69 70 76 Natural Gas (MMCF) 54 45 48 47 Middle East / North Africa Crude Oil and Liquids (MBBL) Bahrain 3 - 3 - Dolphin 25 26 24 26 Libya 12 10 14 11 Oman 63 51 60 48 Qatar 78 79 77 79 Yemen 30 34 32 36 Total Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) Total Worldwide Production - MBOE 7 Attachment 5 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS Occidental's results of operations often include the effects of significant transactions and events affecting earnings that vary widely and unpredictably in nature, timing and amount. Therefore, management uses a measure called "core results," which excludes those items. This non-GAAP measure is not meant to disassociate those items from management's performance, but rather is meant to provide useful information to investors interested in comparing Occidental's earnings performance between periods. Reported earnings are considered representative of management's performance over the long term. Core results is not considered to be an alternative to operating income in accordance with generally accepted accounting principles. Third Quarter ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: No significant items affecting earnings - - Segment Core Results Chemicals Segment Earnings 72 Add: No significant items affecting earnings - - Segment Core Results 72 Midstream, Marketing and Other Segment Earnings 77 Add: No significant items affecting earnings - - Segment Core Results 77 Total Segment Core Results Corporate Corporate Results Non Segment * ) ) Add: Discontinued operations, net ** 5 2 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ *Interest expense, income taxes, G&A expense and other. ** Amounts shown after tax. 8 Attachment 6 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS (continued) Nine Months ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: Rig Terminations - 8 Segment Core Results Chemicals Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Midstream, Marketing and Other Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Total Segment Core Results Corporate Corporate Results Non Segment * ) ) Add: Severance accruals - 40 Railcar leases - 15 Tax effect of pre-tax adjustments - ) Discontinued operations, net ** 18 7 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ *Interest expense, income taxes, G&A expense and other. ** Amounts shown after tax. 9 Occidental Petroleum Corporation Free Cash Flow Reconciliation to Generally Accepted Accounting Principles (GAAP) ($ Millions) Nine Months Consolidated Statement of Cash Flows Cash flow from operating activities Cash flow from investing activities ) Cash flow from financing activities ) Change in cash Free Cash Flow Cash flow from operating activities Capital spending ) Cash dividends paid ) Equity method investment dividends Free cash flow 10 Section 9 - Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits (d) Exhibits Press release dated October 19, 2010. Full text of speeches given by Dr. Ray R. Irani and Stephen I. Chazen. Investor Relations Supplemental Schedules. Earnings Conference Call Slides. Forward-Looking Statements Disclosure for Earnings Release Presentation Materials. 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCCIDENTAL PETROLEUM CORPORATION (Registrant) DATE:October 19, 2010 /s/ ROY PINECI Roy Pineci, Vice President, Controller and Principal Accounting Officer 12 EXHIBIT INDEX Press release dated October 19, 2010. Full text of speeches given by Dr. Ray R. Irani and Stephen I. Chazen. Investor Relations Supplemental Schedules. Earnings Conference Call Slides. Forward-Looking Statements Disclosure for Earnings Release Presentation Materials.
